The following opinion was filed January 9, 1906:
Keewiit, J.
The court adjudged that the defendant Loehr defaulted and failed to make payments specified in the contract, and also forfeited the 147 acres of land in the state of Nebraska which had been deeded to plaintiff David Dickson to secure the $2,000 payment falling due January 1, 1903, and also forfeited all payments made on the contract; and further adjudged that the said defendant Loehr be divested of all right, title, and interest in the property agreed to he conveyed by plaintiffs to him; and that if defendant Loehr •should pay to plaintiffs, within ten days after notice of entry of judgment, $2,000, plaintiffs shoidd deed to him the Nebraska land, and that if defendant Loehr should pay the sum ■of $28,547.31 in addition to the $2,000 above mentioned, besides $137.25 costs, within ten days after notice of entry of judgment,.then the action should be dismissed and all the terms and conditions of the land contract be deemed fulfilled and redeemed and the contract be in full force and effect, and that in default of such payment the judgment be absolute and the defendant Loehr be adjudged to pay the plaintiffs’ costs. And it was further adjudged that defendant Parker was the 'Owney of two safes, one oil painting, and a book case.
The errors complained of may be considered under the following heads: (1) That it was error to decree foreclosure, for the reason that it appeared plaintiffs were not the owners -of a portion of the property which was the’subject of conveyance in the land contract. (2) That it was error to adjudge *644the 147 acres of land, in Nebraska forfeited on account of noncompliance with the terms of the contract. (3) That it was error to give defendant Loehr only ten days in which to redeem.
1. The first error assigned is respecting the ownership hy defendant Parker of two safes, a hook case, and an oil painting, and it is claimed that, because plaintiffs failed to prove title to these articles, they were not entitled to a decree of foreclosure. It appears from the record that the judgment in favor of Parker as to this property has been satisfied and the articles assigned to plaintiffs. But, even if such had not been done, we are of opinion that the failure of title under the facts of this case would not be sufficient to defeat plaintiffs’ right of recovery. It does not appear that plaintiffs could not have furnished title to all property if defendant had tendered performance on his part, nor that defendant ever-offered to perform, or was ready and willing to do so. Moreover, the judgment expressly provides that, if defendant perform on his part, then the contract shall be in full force. The failure to perform or tender performance on the part of the defendant was not because of Parker’s title to these articles of personal property; and so far as the record shows the plaintiffs were at all times able, ready, and willing to furnish title, and under the judgment were obliged to do so immediately upon performance by defendant.
2. The second assignment of error is to the effect that the court erred in declaring the interest of defendant in the 147' acres of land in Nebraska forfeited on failure to pay, within ten days, $2,000, which it was conveyed to secure. It is clear that the conveyance of this land to plaintiff David Dickson amounted to a inortgage, and, had the property been situate in this state, plaintiff’s remedy would have been by foreclosure and sale. But the case before us presents a different situation. The plaintiff could not foreclose in the courts of this state by proceedings in rem against the lands in Nebraska. *645Gates v. Paul, 117 Wis. 170, 94 N. W. 55; Farmers’ L. & T. Co. v. Postal Tel. Co. 55 Conn. 334, 11 Atl. 184; Page v. McKee, 3 Bush, 135; Guarantee T. & S. D. Co. v. Delta & P. L. Co. 104 Fed. 5; Poindexter v. Burwell, 82 Va. 507; White v. White, 7 Gill & J. 208; Davis v. Headley, 22 N. J. Eq. 115; Watkins v. Holman’s Lessee, 16 Pet. 25. Since the plaintiff cannot proceed in this state in rem for the foreclosure of his mortgage interest, the question arises as to his remedy. The mortgagor or grantor in the deed of the Nebraska land is a resident of the state of Wisconsin and has been personally served, and, while our courts have no jurisdiction to transfer or pass title to such lands, still a court of equity may act upon the person who holds the title and compel a conveyance or release of lands in another state. In the case before us, the res being in a foreign jurisdiction, and plaintiff, therefore, being without an adequate remedy except in a proceeding against the mortgagor, equity will grant relief by operating upon the person of the mortgagor, compelling him to convey or release his interest in case of failure to pay the amount for which the land is held as collateral security. 'This doctrine is well established. Wood v. Warner, 15 N. J. Eq. 81; Vaughan v. Barclay, 6 Whart. 392; Massie v. Watts, 6 Cranch, 148; Sutphen v. Fowler, 9 Paige, Ch. 280; McElrath v. Pittsburg & S. R. Co. 55 Pa. St. 189; Robinson v. Johnson, 52 S. W. 704; Penn v. Hayward, 11 Ohio St. 302; Burnley v. Stevenson, 24 Ohio St. 474; Muller v. Dows, 94 U. S. 444; Rourke v. McLaughlin, 38 Cal. 196. It follows that the judgment below should have been that the defendant Loehr pay the amount of the debt within a time fixed by the court, or convey to plaintiff the property transferred as security. It is unnecessary to consider the question of plaintiff’s remedy by foreclosure in the state of Nebraska, since he was entitled to a remedy in the courts of this state, where both he and defendant reside. He was not obliged to go to a foreign tribunal to seek a remedy against a resident of this state. *646lie was entitled to the remedy which the courts of this state afford him.
The question arises as to the time which, by the judgment of the court, defendant should he allowed to pay the debt for which the Nebraska land was held as security. Had the land been situate in Wisconsin defendant would have been entitled to one year after rendition of judgment under foreclosure proceedings to redeem, and we are inclined to think that, in harmony with this statute, equity would require that he have such time. Since one year has well-nigh elapsed since entry of judgment, the defendant should have reasonable time within which to pay the debt or convey the Nebraska land to. plaintiff David Dickson.
3. The defendant assigns as error that ten days was not sufficient time within which to redeem by paying the amount found due under the land contract and performing the conditions thereof. Under the English rule the general doctrine was to give six months, and the time was sometimes extended for an additional six months. Farrell v. Parlier, 50 Ill. 274. This court has allowed ninety days. Buswell v. Peterson, 41 Wis. 82. But no definite rule as to time can be laid down in any case; the time should be reasonable in view of the circumstances of the case. Here the amount to be paid was-large, and a substantial payment had been made at the time of entering into the contract. Besides, the plaintiffs remained in possession. There is nothing appearing in the record which would warrant the court in making the time to. redeem unusually short, and we think the court abused its discretion in making it only ten days. Defendant Loehr should-have a reasonable time to redeem under the contract. It follows from what has been said that judgment should be entered for the plaintiffs to the effect that defendants be divested of all right, title, and interest in the property described in the land contract, provided that if the defendant Loehr shall pay,, within six months from notice of entry of judgment, $2,000,. *647tbe plaintiffs shall deed to him the Nebraska lands, and that, in case defendant Loehr fail to make such payment, he be ordered and required to convey his interest in said land to the plaintiff David Dickson within ten days after expiration of said six months. The judgment should further provide that, if defendant Loehr pay the amount due on the contract and costs within six months after notice of entry of judgment, the action be dismissed and all provisions of the contract deemed complied with, but in default of such payment the judgment be absolute and all payments forfeited and the plaintiffs have their costs.
By the Oourt. — Judgment is reversed, and the cause remanded with instructions to the court below to enter judgment in accordance with law and this opinion.